        Case 3:19-cv-02231-MMA-JLB Document 44 Filed 02/24/21 PageID.526 Page 1 of 1

AO 154 (1003) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
OTINA SENGVONG, on behalf of himself, and all                                   CONSENT ORDER GRANTING
others similarly situated,                                                      SUBSTITUTION OF ATTORNEY
                                                             Plaintiff (s),
                                     V.                                         CASE NUMBER: 3:19-CV-02231-MMA (JLB)
PROBUILD COMPANY LLC, a Delaware limited
liability company dba DIXIELINE LUMBER & HOME
CENTERS, DIXIELINE TRUSS YARD, DIXIELINE
CLASSIC COLLECTIONS, DIXIELINE HOME
CENTERS; BUILDERS FIRSTSOURCE-DALLAS,
LLC, a Delaware limited liability company; BUILDERS
FIRSTSOURCE, INC., a Delaware corporation; and
DOES 1 through 50, inclusive,
                                                           Defendant (s),
          Notice is hereby given that, subject to approval by the court,                  BUILDERS FIRSTSOURCE, INC.                        substitutes
                                                                                                        (Party (s) Name)

 Matthew B. Galper of Ballard Rosenberg Galper & Savitt LLP , State Bar No.
                             (Name of New Attorney)
                                                                                                  -----
                                                                                                   275979 as coumel ofrecord in place of

                                                               GOLDBERG SEGALLA LLP
                                                            (Name of Attorney (s) Withdrawing Appearance)
Contact infonnation for new counsel is as follows:
          Finn Name:                     BALLARD ROSENBERG GOLPER & SAVITT LLP
          Address:                       15760 Ventura Boulevard, Eighteenth Floor, Encino, CA 91436
         Telephone:                           ___________
                                          (818) 508-3718
                                         ..,____._                                    Facsimile             (818) 506-4827
         E-Mail (Optional):              mgolper@brgslaw.com
I consent to the above substitution.                                                           BUILDERS FIRSTSOURCE, INC.
Date:        February 19, 2021
By:         Amanda Weaver                                                                                     (Signature of Party (s))

I consent to being substituted.                                                                    GOLDBERG SEGALLA LLP
Date:         February�
                   -=-  , ---"--- 2021
By�-M                       A.ZZA.n'\'-------                                                          (Signature ofFormer Attorney (s))

1 consent to the above substitution.                                               BALLARD ROSENBERG GOLPER & SAVITT LLP
Date:     February 19, 2021
By: Matthew B. Galper
The substitution of attorney is hereby approved and so ORDERED.
                                                                                    �£ M+O                     --� . J+-¥�
                                                                                                            (Signature of New Attorney) \




Date:          February 24, 2021
                                                                                                                      Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appeuance.]
